Per Curiam.

Beatrice asserts one narrow proposition of law, contending that claimant’s bowling activities disqualify her from receiving permanent total disability compensation. We disagree.
First, with the exception of two random dates cited by Steve Winch, it appears all the bowling activity at issue occurred before claimant applied for permanent total disability compensation. Second, a significant percentage of claimant’s inability to work is attributable to her psychiatric condition. Even if claimant’s bowling is indicative of a physical capacity for work, that capacity is immaterial if the claimant’s psychiatric condition, either alone or together with her nonmedical factors, combines with what physical impairment does remain to produce an *483inability to work. That is precisely what occurred here, as the commission’s order demonstrates.
The appellate court’s judgment is affirmed.

Judgment affirmed.

Moyer, C.J., AW. Sweeney, Douglas, Resnick and F.E. Sweeney, JJ., concur.
Wright, J., concurs in judgment only.
Pfeifer, J., dissents.